            Case 3:18-cv-05998-RSL-BAT Document 44 Filed 10/26/20 Page 1 of 2




1

2

3

4

5
                                UNITED STATES DISTRICT COURT
6                              WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
7

8    GEOFFREY ROBERT LARSON SR.,

9                               Petitioner,                CASE NO. 3:18-cv-05998-RSL-BAT

             v.                                            ORDER REGARDING EXTENSION,
10
                                                           LAPTOP AND RECONSIDERTION
     JAMES KEY,                                            OF DENIAL OF INJUNCTION
11

12                              Respondent.

13          Before the Court is petitioner’s motion for a fifth extension to reply to respondent’s 2019

14   response and an “injunction” ordering the prison to provide him petition with a laptop with

15   Lexis/Westlaw access and computer accessories. Dkt. 39. This federal habeas action has

16   languished. After granting petitioner four extensions to reply to respondent’s January 2019

17   response, the matter was noted for July 10, 2020 as ready for the Court’s consideration.

18   However, on June 26, 2020 petitioner filed the present motion for a 6 month extension to reply.

19   Id. Petitioner has had 19 months to reply to respondent’s argument the habeas petition should be

20   dismissed as untimely. The Court accordingly grants petitioner an extension to November 23,

21   2020 to file a reply to respondent’s response. No further extensions to reply will be granted and

22   the clerk shall note the matter for November 26, 2020 as ready for the Court’s consideration.

23          Petitioner also moves the Court to order the prison to provide him a personal laptop


     ORDER REGARDING EXTENSION,
     LAPTOP AND RECONSIDERTION OF
     DENIAL OF INJUNCTION - 1
            Case 3:18-cv-05998-RSL-BAT Document 44 Filed 10/26/20 Page 2 of 2




1    installed with Lexis Nexis and Westlaw. Dkt. 39. The Court denied petitioner’s prior motions

2    requesting the same relief on two occasions and accordingly again denies the request. The Court

3    also notes petitioner mentions he lacks copies of Docket Numbers 34 and 37. In sum, the Court

4    ORDERS:

5           1.      Petitioner’s reply to respondent’s response is due November 23, 2020. No further

6    extensions will be allowed and the clerk shall note the matter for November 26, 2020 as ready

7    for the Court’s consideration.

8           2.      The request the prison provide petitioner with computer equipment is denied.

9           3.      The Clerk shall provide petitioner with copies of pleadings filed at Dkts. 34 and

10   37.

11          4.      The Clerk shall provide a copy of this order to the parties.

12          DATED this 26th day of October, 2020.

13

14                                                                A
                                                          BRIAN A. TSUCHIDA
15                                                        Chief United States Magistrate Judge

16

17

18

19

20

21

22

23


     ORDER REGARDING EXTENSION,
     LAPTOP AND RECONSIDERTION OF
     DENIAL OF INJUNCTION - 2
